SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

901
CA 14-00141
PRESENT: SMITH, J.P., FAHEY, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


DONNA MASCELLINO AND LUCIAN MASCELLINO,
PLAINTIFFS-RESPONDENTS,

                     V                                            ORDER

ROBERT M. CHICK, D.D.S., ET AL., DEFENDANTS,
SHAKEEL AHMAD, M.D., DONALD W. HOHMAN, JR., M.D.,
GRANT SORKIN, M.D., OCTAVIA F. BALAN, M.D. AND
KALEIDA HEALTH, DEFENDANTS-APPELLANTS.


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MELISSA L. ZITTEL OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered October 17, 2013. The order denied the motion
of defendants Shakeel Ahmad, M.D., Donald W. Hohman, Jr., M.D., Grant
Sorkin, M.D., Octavia F. Balan, M.D., and Kaleida Health for summary
judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on September 11, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   October 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court